Order entered April 24, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01019-CR
                                     No. 05-12-01020-CR

                     BRANDEN KEITH TAYLOR WILSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 296-80602-2012, 296-80603-2012

                                           ORDER
       The Court GRANTS appellant’s April 19, 2013 motion for extension of time to file

appellant’s supplemental brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE